IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


FIRST AMERICAN TITLE INSURANCE              : No. 146 MAL 2022
COMPANY                                     :
                                            :
                                            : Petition for Allowance of Appeal
             v.                             : from the Order of the Superior Court
                                            :
                                            :
MARIE L. CHAVANNES AND                      :
MARVIN COMOND                               :
                                            :
PETITION OF : MARVIN COMOND

                                     ORDER



PER CURIAM

     AND NOW, this 21st day of September, 2022, the Petition for Allowance of Appeal

is DENIED.